UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June Commission File Number Novogen Limited (Translation of registrant’s name into English) 140 Wicks Road, North Ryde, NSW, Australia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Note: Regulation S-T Rule 101 (b)( I) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule lO1(b)(7): Note: Regulation S-T Rule l01(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule l2g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Novogen Limited (Registrant) /s/Ron Erratt Ronald Lea Erratt Company Secretary Date 26 June, 2007 ASX& MEDIA RELEASE 26 JUNE, 2007 NOVOGEN REACHES SETTLEMENT WITH CHATTEM ON ISOFLAVONE PATENT INFRINGEMENT CASE Sydney Australia and New Canaan, Conn., June 26, 2007 - Novogen Limited (ASX: NRT - Nasdaq: NVGN), the world leader in isoflavone research, has settled the legal action it had taken against Chattem, Inc (“Chattem”) on confidential terms.The lawsuit alleged that certain menopause products sold by Chattem infringed Novogen’s US patents for health supplements containing isoflavones. (U.S. Patent Nos. 6,562,380 & 6,987,098). The Chief Executive of Novogen, Mr. Christopher Naughton, said Novogen was dedicated to the development of isoflavonoid technology, protected by intellectual property, in both the dietary supplement and prescription pharmaceutical arenas. “Novogen has also enforced its isoflavone patent portfolio against companies such as GNC, NBTY Inc., Natural Alternatives International Inc and Swanson Health Products in the USA and Swiss Herbal, Sante Naturelle, Genuine Health and WN Pharmaceuticals in Canada in recent years, reaching settlements in those matters as well.” Mr. Naughton said. Novogen manages its international research and development programs that use the expertise and clinical research capabilities of universities and hospitals in the U.S., Australia and other key international locations. Novogen’s leading dietary supplement products are Promensil, for the relief of menopausal symptoms, and Trinovin, for prostate health.Theses brands are marketed directly by Novogen in Australia, Canada and Europe, and under license to Natrol, Inc. in the U.S.A. About Novogen Novogen Limited is an Australian biotechnology company that has patented isoflavone technology for the treatment and prevention of degenerative diseases and disorders.Over the past ten years, Novogen has conducted the largest and most comprehensive isoflavone clinical testing programs in the world.Novogen is involved in drug discovery and product development for disorders that are commonly associated with aging and coordinates an international clinical research and development program with external collaborators, hospitals and universities. Novogen’s investigational anti-cancer drug phenoxodiol is currently in Phase III human clinical trials in the U.S. and Australia.The rights to commercialize this drug are licensed to the Company’s majority owned subsidiary, Marshall Edwards, Inc., (Nasdaq: MSHL).More information can be found at www.novogen.com and www.marshalledwardsinc.com. Statements included in this press release that are not historical in nature are "forward-looking statements" within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995. You should be aware that our actual results could differ materially from those contained in the forward-looking statements, which are based on management's current expectations and are subject to a number of risks and uncertainties, including, but not limited to, our failure to successfully commercialize our product candidates; costs and delays in the development and/or FDA approval, or the failure to obtain such approval, of our product candidates; uncertainties in clinical trial results; our inability to maintain or enter into, and the risks resulting from our dependence upon, collaboration or contractual arrangements necessary for the development, manufacture, commercialization, marketing, sales and distribution of any products; competitive factors; our inability to protect our patents or proprietary rights and obtain necessary rights to third party patents and intellectual property to operate our business; our inability to operate our business without infringing the patents and proprietary rights of others; general economic conditions; the failure of any products to gain market acceptance; our inability to obtain any additional required financing; technological changes; government regulation; changes in industry practice; and one-time events. We do not intend to update any of these factors or to publicly announce the results of any revisions to these forward-looking statements. ISSUED FOR:NOVOGEN LIMITED LISTINGS:ASX (CODE NRT), NASDAQ (CODE NVGN). FOR FURTHERMR CHRISTOPHER NAUGHTON, MANAGING DIRECTOR, NOVOGEN LIMITED INFORMATIONTEL 011 44 (02) 9878 0088http://www.novogen.com ISSUED BY
